       Case 2:19-cv-05268-DWL Document 8 Filed 10/24/19 Page 1 of 5




 1   Leah S. Freed, SBN 021332
     Ryan T. Mangum, SBN 34344
 2   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.,
 3   Esplanade Center III, Suite 800
     2415 East Camelback Road
 4   Phoenix, AZ 85016
     Telephone: 602-778-3700
 5   Fax: 602-778-3750
     leah.freed@ogletree.com
 6   ryan.mangum@ogletree.com
 7   Attorneys for Defendant NXP USA, Inc., a
     Texas corporation; and Entities I-IX
 8
 9                              UNITED STATES DISTRICT COURT

10                                   DISTRICT OF ARIZONA

11   Dustin Hesche an individual,                     No. 2:19-cv-05268-DWL
12                 Plaintiff,
                                                      ANSWER TO COMPLAINT
13          v.
14   NXP USA, Inc., a Texas corporation; and
     Entities I-IX,
15
                   Defendant.
16
17          Defendant NXP USA, Inc. (“NXP”), through its undersigned counsel, and for its

18   answer to Plaintiff’s Complaint, hereby admits, denies, and alleges as follows:

19                          PARTIES, JURISDICTION, AND VENUE

20          1.     Defendant lacks sufficient knowledge and information to form a belief as to

21   the truth of the allegations in paragraph 1 and therefore denies the same.

22          2.     Defendant admits that NXP is a foreign corporation with facilities in

23   Arizona. Defendant denies the remaining allegations in paragraph 2.

24          3.     Defendant denies the allegations in paragraph 3.

25          4.     Defendant admits the allegations in paragraph 4.

26          5.     Defendant admits the allegations in paragraph 5.

27                                  GENERAL ALLEGATIONS

28          6.     Defendant admits the allegations in paragraph 6.
       Case 2:19-cv-05268-DWL Document 8 Filed 10/24/19 Page 2 of 5




 1          7.     Defendant lacks sufficient knowledge and information to form a belief as to
 2   the truth of the allegations in paragraph 7 and therefore denies the same.
 3          8.     Defendant lacks sufficient knowledge and information to form a belief as to
 4   the truth of the allegations in paragraph 8 and therefore denies the same.
 5          9.     Defendant lacks sufficient knowledge and information to form a belief as to
 6   the truth of the allegations in paragraph 9 and therefore denies the same.
 7          10.    Defendant lacks sufficient knowledge and information to form a belief as to
 8   the truth of the allegations in paragraph 10 and therefore denies the same.
 9          11.    Defendant denies the allegations in paragraph 11.
10          12.    Defendant denies the allegations in paragraph 12
11          13.    The allegations contained in paragraph 13 contain legal conclusions to which
12   a responsive pleading is not required. To the extent paragraph 13 is construed to include
13   allegations that require a response, such allegations are denied.
14          14.    The allegations contained in paragraph 14 contain legal conclusions to which
15   a responsive pleading is not required. To the extent paragraph 14 is construed to include
16   allegations that require a response, such allegations are denied.
17          15.    Defendant denies the allegations in paragraph 15.
18          16.    Defendant denies the allegations in paragraph 16.
19          17.    Defendant lacks sufficient knowledge and information to form a belief as to
20   the truth of the allegations in paragraph 17 and therefore denies the same.
21          18.    Defendant lacks sufficient knowledge and information to form a belief as to
22   the truth of the allegations in paragraph 18 and therefore denies the same.
23          19.    Defendant lacks sufficient knowledge and information to form a belief as to
24   the truth of the allegations in paragraph 19 and therefore denies the same.
25          20.    Defendant denies the allegations in paragraph 20.
26          21.    Defendant denies the allegations in paragraph 21.
27          22.    Defendant denies the allegations in paragraph 22.
28          23.    Upon information and belief, Defendant denies the allegations in paragraph

                                                  2
       Case 2:19-cv-05268-DWL Document 8 Filed 10/24/19 Page 3 of 5




 1   23.
 2          24.    Defendant denies the allegations in paragraph 24.
 3          25.    Defendant denies the allegations in paragraph 25.
 4          26.    Defendant denies the allegations in paragraph 26.
 5          27.    Defendant denies the allegations in paragraph 27.
 6          28.    Defendant denies the allegations in paragraph 28.
 7          29.    Defendant denies the allegations in paragraph 29.
 8                                         COUNT ONE
 9                     VIOLATIONS OF USERRA 20 C.F.R. 1002 et. seq.
10          29.    Defendant incorporates its answers to paragraphs 1-29 (sic) as though set
11   forth fully herein.
12          30.    The allegations contained in paragraph 30 contain legal conclusions to which
13   a responsive pleading is not required. To the extent paragraph 30 is construed to include
14   allegations that require a response, such allegations are denied.
15          31.    The allegations contained in paragraph 31 contain legal conclusions to which
16   a responsive pleading is not required. To the extent paragraph 31 is construed to include
17   allegations that require a response, such allegations are denied
18          32.    The allegations contained in paragraph 32 contain legal conclusions to which
19   a responsive pleading is not required. To the extent paragraph 32 is construed to include
20   allegations that require a response, such allegations are denied
21          33.    The allegations contained in paragraph 33 contain legal conclusions to which
22   a responsive pleading is not required. To the extent paragraph 33 is construed to include
23   allegations that require a response, such allegations are denied.
24          34.    Defendant denies the allegations in paragraph 34.
25          35.    Upon information and belief, Defendant denies the allegations in paragraph
26   35.
27          36.    Defendant lacks sufficient knowledge and information to form a belief as to
28   the truth of the allegations in paragraph 36 and therefore denies the same.

                                                  3
       Case 2:19-cv-05268-DWL Document 8 Filed 10/24/19 Page 4 of 5




 1          37.      Defendant denies the allegations in paragraph 37.
 2          38.      Defendant denies the allegations in paragraph 38.
 3          39.      Defendant denies the allegations in paragraph 39.
 4          40.      Defendant denies the allegations in paragraph 40.
 5          41.      Defendant denies the allegations in paragraph 41.
 6                                            COUNT TWO
 7                     RETALIATION – USERRA 20 C.F.R. 20 1002 et. seq.
 8          42.      Defendant incorporates its answers to paragraphs 1-42 as though set forth
 9   fully herein.
10          43.      Defendant denies the allegations in paragraph 43.
11          44.      Defendant denies the allegations in paragraph 44.
12          45.      Defendant denies the allegations in paragraph 45.
13                                        GENERAL DENIAL
14          NXP denies all allegations and inferences of the Complaint that are not expressly
15   admitted in this Answer, denies acting unlawfully with respect to Plaintiff, and denies
16   causing recoverable damage to Plaintiff, as alleged in the Complaint or at all.
17                           AFFIRMATIVE AND OTHER DEFENSES
18          1.       Plaintiff’s claims are barred, in whole or in part, by his failure to state a claim
19   upon which relief may be granted.
20          2.       Plaintiff is not entitled to recover liquidated damages on his claims because
21   any actions taken by NXP were at all times taken in good faith and do not constitute
22   reckless or willful violations of the law.
23          3.       Plaintiff’s claims for punitive damages are barred, in whole or in part, by the
24   Arizona and United States Constitutions.
25          4.       Plaintiff’s claims are barred, in whole or in part, by the doctrines of equitable
26   estoppel and/or unclean hands.
27          5.       Plaintiff s claims are barred, in whole or in part, by Plaintiff’s failure to
28

                                                      4
       Case 2:19-cv-05268-DWL Document 8 Filed 10/24/19 Page 5 of 5




 1   mitigate his damages.

 2          6.     NXP reserves the right to amend its affirmative defenses pursuant to Rule 8,
 3   Fed. R. Civ. P.
 4          WHEREFORE, having filed its Answer and Affirmative Defenses to Plaintiff’s
 5   Complaint, NXP requests:
 6          A.     That Plaintiff’s Complaint be dismissed in its entirety and with prejudice;
 7          B.     That Plaintiff take nothing by this action and that judgment be entered against
 8   Plaintiff and in favor of NXP;
 9          C.     That NXP be awarded all costs and attorneys’ fees incurred in defending this
10   action; and
11          D.     That NXP be granted such other and further relief as the Court may deem
12   just and proper.
13
            DATED this 24th day of October 2019.
14
15                                             OGLETREE, DEAKINS, NASH, SMOAK &
                                               STEWART, P.C.
16
17                                             By:    s/ Leah S. Freed__________________
                                                      Leah S. Freed
18                                                    Ryan T. Mangum
                                                      Esplanade Center III, Suite 800
19                                                    2415 East Camelback Road
20                                                    Phoenix, AZ 85016

21                                                    Attorneys for Defendant NXP USA, Inc., a
22                                                    Texas corporation; and Entities I-IX

23
24
25
                                                                                         40370849.1
26
27
28

                                                  5
